By the Court,

Dixon, O. J.
The facts stated are fully sufficient to authorize a recovery, unless the plaintiff is precluded from taking, advantage of the alleged mistakes upon which the action proceeds. This seems to be the substance of the objections principally urged in support of the demurrer. In trans*54actions between individuals, there can be no doubt that the inj ured party would have his remedy in such case. The settlement or account stated would be only prima facie evidence of its correctness. No reason is perceived why the accounts of public officers should be excluded from the operation of the same rule. Indeed it has been held that the same strictness is not applied to public officers as is applied to individuals ; and that a mistake in a settlement between them will be allowed to be rectified, which would not be allowed as between individuals. Supervisors of Chenango v. Birdsall and others, 4 Wend., 453.
If, as claimed by way of argument under the seventh point of the demurrer, the destruction of the treasurer’s vouchers, such as juror’s certificates, county orders &c., renders a farther investigation 'and adjustment of the accounts impossible, or prevents a discovery of the alleged mistakes, those will be matters to be urged in defense at the trial. No such objection appears on the face of the complaint.
And as to the liability of the sureties, it continues, by the very terms of the bond, until the treasurer has rendered a just and true account, and delivered over to his successor all moneys belonging to the office.
The objection that the bond “does not run to the county board of supervisors as required by law, and is therefore void,” is too nice and hypercritical to merit consideration. The words of the statute are, “to the county board of supervisors.” The style of the bond is, “ unto the board of supervisors of said county.” It was executed in strict harmony with the requirements of the statute.
Judgment reversed, and cause remanded for further proceedings according to law. ■